--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
THE SYMBOL “*****” DENOTES PLACES WHERE PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. SUCH MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
SECOND AMENDMENT TO LICENSE AGREEMENT
 
This Second Amendment to License Agreement (this “Second Amendment”) is made and
entered into as of the 23rd day of November, 2010, by and between AlphaKat -
Global Energy GmbH, a company organized and existing under the laws of Germany
(“Licensor”), and Covanta Energy Corporation, a corporation organized and
existing under the laws of the State of Delaware (“Covanta”).
 
WHEREAS, Licensor and Covanta entered into a License Agreement dated as of
February 6, 2008, as amended by the First Amendment to License Agreement dated
as of July 8, 2008 (the “Agreement”);


WHEREAS, AlphaKat GmbH, a company organized and existing under the laws of
Germany (“AK”), and Covanta entered into a License and Manufacturing Agreement
dated March 11, 2010 (the “Manufacturing Agreement”) which agreement authorizes
Covanta, among other things, to make, have made and sell Systems (as defined
herein) and Parts (as defined herein) and Covanta has notified Licensor of its
decision to make and have made Systems and Parts as provided in the
Manufacturing Agreement;


WHEREAS, the terms of the Manufacturing Agreement require that certain
modifications be made to the terms of the License Agreement; and


WHEREAS, Licensor and Covanta want to implement those modifications and certain
other modifications to the terms of the Agreement;
 
NOW, THEREFORE, in light of the mutual premises set forth herein and other good
and valuable consideration, the receipt and the sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows.
 
1.
Capitalized Terms.  All of the capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Agreement.

 
 

2.
Amendments to the Agreement.  The following amendments to the Agreement are
made:



 
a.
The following new capitalized terms are added to Section 1.1 of the Agreement:



““American” means American Renewable Diesel, LLC, a Delaware limited liability
company, and its successors and assigns.”


““Approved Supplier” means any Person securing rights from AlphaKat to make or
have made Systems and Parts and/or to sell Systems and Parts.”


 
 

--------------------------------------------------------------------------------

 
 
““Approved Supplier Purchase Order” means any purchase order to sell one or more
Systems entered into by and between an Approved Supplier (other than Covanta or
an Affiliate of Covanta), as the seller, and any Person as the purchaser.”


““Base Price” means the price being charged for the purchase of a System
pursuant to a Covanta Purchase Order which shall include Covanta’s direct costs,
indirect costs, applied overhead, manufacturer’s profit and the cost of
providing a one-year warranty, but shall not include, for the avoidance of
doubt, (i) the amount of the Commission that is payable hereunder, (ii) the
royalties payable by Covanta to AK pursuant to the Manufacturing Agreement,
(iii) any sales taxes, use taxes, value added taxes or any other type of taxes
whatsoever, (iv) any import duties or other similar charges or fees on the
importation or delivery of equipment, (v) fees separately charged to provide an
extended warranty on, or perform operation and maintenance services for, the
Systems being sold and (vi) any other types of charges not typically included in
the sale price of a product.”


““Commission” has the meaning set forth in Section 3.7.”


““Covanta Purchase Order” means any purchase order to sell one or more Systems
entered into by and between any Person (including Covanta or any Affiliate of
Covanta) as the purchaser and Covanta, any Affiliate of Covanta or any supplier
to Covanta or any Affiliate of Covanta, as the seller.”


““Licensor Purchase Order” means any purchase order to sell one or more Systems
entered into by and between Covanta or any Affiliate of Covanta as the purchaser
and Licensor or AK as the seller.”


““Manufacturing Agreement” means the License and Manufacturing Agreement dated
March 11, 2010, entered into by and between AK and Covanta.”


““Parts” means any subsystem, component, item of equipment (including the KDV
Turbine), part, spare part and any other items which are used in the operation
of the System.”


 
b.
The following capitalized terms are deleted in their entirety from Section 1.1
of the Agreement:  “Commercial Waste;” “Contracted Waste;” “Household Waste;”
and “Radial Biomass.”



 
c.
The definition of the following capitalized terms are modified to read as
follows:



““Extended Period” means the period that begins on the date that the Initial
Period ends and ends on the date that this Agreement terminates for any reason,
as further provided for in Section 2.1(b).”


““Feedstock” means any material capable of being processed by the Technology.”


 
2

--------------------------------------------------------------------------------

 
 
““Improvements” means all the techniques, enhancements, modifications, changes,
experience, methods, information, data or knowledge that will be created or
acquired in the future relating to the Technology and/or the manufacturing of
the Systems and Parts (whether or not patentable, useful or workable) through
the implementation, development, re-design, testing, operation, maintenance,
monitoring, control, modeling, fabrication and improvement of the Technology
and/or the manufacturing of the Systems and Parts and/or the operation of
Systems.”


““KDV 500” means a System capable of producing a minimum of 500 liters of diesel
oil per hour.”


““Patents” means any existing or future patent applications, patents,
registrations, utility models and utility model applications relating to the
Technology which are necessary or useful to manufacture or to sell, offer for
sale, use or otherwise make available Systems or the Parts, including those set
forth in Exhibit 2 attached hereto.”


““Project” means a project which is owned by (i) Covanta or a Covanta Affiliate,
in whole or in part, to convert Feedstock to diesel oil using the Technology in
Territory A or Territory B or (ii) a Governmental Organization wherever
located.”


““Purchase Order” means a Covanta Purchase Order, a Licensor Purchase Order or
an Approved Supplier Purchase Order.”


““Purchaser” means the original purchaser of one or more Systems pursuant to a
Purchase Order.”


““System” means any system of components (consisting primarily of the required
KDV Turbines, the feed preparation system, the ash handling system, any system
control hardware and software, structural steel, piping and electrical wiring),
including all Parts, whether it is in existence today or developed hereafter by
AK, Covanta or any other Person, and any future system of components to convert
Feedstock into diesel oil using the Technology.”


““Territory B” means China, the United Kingdom, the Republic of Ireland and
Canada.”


 
d.
The following new provision is added to Section 1.2:



“(g)           All the references herein to the terms “diesel oil” or “diesel
fuel” or any similar term shall include kerosene, jet fuel and any other fuel
that Feedstock can be converted into using the Technology.”


 
3

--------------------------------------------------------------------------------

 
 
 
e.
The first paragraph of Section 2.1 is deleted and replaced in its entirety by
the following:



Subject to the further terms of this Agreement, including the ongoing compliance
by Covanta with the requirements of Section 2.1(a) (relating to the purchase of
the Demonstration Plant and an additional five (5) Systems), Licensor hereby
grants the following license rights to Covanta as of the date hereof during the
Interim Period, the Initial Period and, if the election provided for in Section
2.1(b) is timely made by Covanta, during the Extended Period:  (i) the Full
Right to market, offer for sale and sell Systems for use in Territory A and the
full right to market, offer for sale and sell Systems to Governmental
Organizations for use outside Territory A; (ii) the Full Right to use, practice
and make improvements to the Technology (including the Systems and Parts) in
Territory A (subject to the further provisions of Section 2.3(d)); and (iii) the
Qualified Right in Territory B to use, practice and make Improvements to the
Technology (including the Systems and Parts) in connection with Projects using
Feedstock.  As further provided for in Sections 2.5 and 2.6, Covanta shall have
the right to offer Systems for sale and to sell Systems to Governmental
Organizations pursuant to a Purchase Order.  Furthermore, nothing which is
contained herein shall restrict the sale of any Project by Covanta at any time
to any Person other than a Competitor of Licensor.  For the avoidance of doubt,
Covanta shall be entitled to exercise any or all of the license rights that are
granted to it hereunder itself or through any of its Affiliates, but  Covanta
shall not have the right to issue sublicenses to any Person other than an
Affiliate, American (or its Affiliates) or Global.  Licensor hereby acknowledges
and agrees that (i) Covanta is an Approved Supplier, (ii) Covanta’s rights as an
Approved Supplier are as set forth in the Manufacturing Agreement and (iii) so
long as the Manufacturing Agreement is in full force and effect, Covanta shall
have the right to sell Systems as provided therein.  The Parties further agree
as follows:


 
f.
Section 2.1(a) is hereby deleted and replaced in its entirety by the following:



“(a)           To retain its Full Rights hereunder, Covanta shall satisfy the
following two (2) conditions:  (i) issue a Licensor Purchase Order for the
Demonstration Plant by the date that is specified in Section 4.5 and make the
payments required pursuant to such Purchase Order as and when due thereunder;
and (ii) place one or more additional Purchase Order(s) for a total of at least
five (5) Systems (excluding the Purchase Order for  the Demonstration Plant) no
later than one year after the start of the Initial Period.  If any of the
Purchase Orders covered by clause (ii) is a Licensor Purchase Order, Covanta
must make a down payment equal to ten percent (10%) of the purchase price to
Licensor at the time that such Purchase Order(s) are fully executed for Licensor
to hold in escrow pending finalization of the Purchase Order(s), it being agreed
that Licensor can release the sum of [*****] to AK for preliminary engineering
work to be performed by AK associated with such Purchase Order(s) and the
balance of the deposit to be released as provided for in the Purchase Order(s)
once finalized.  If Covanta decides, for any reason, to terminate this Agreement
and to give up its license rights hereunder after placing any such Licensor
Purchase Orders and making the required down payment to Licensor, the Licensor
shall refund such deposit to Covanta.  If any Purchase Orders covered by clause
(ii) are Covanta Purchase Orders, then, by the date that is two years after the
start of the Initial Period:  (A) all royalties payable to AK for such Systems
under the Manufacturing Agreement must be paid to AK; and (B) all of the
Commissions due to Licensor hereunder must be paid to Licensor.  For the
avoidance of doubt, if Covanta fails to comply with the conditions set forth in
clause (i) and (ii) of this Section 2.1(a), Covanta’s Full Rights hereunder
shall become Qualified Rights.”


 
4

--------------------------------------------------------------------------------

 
 
 
g.
Section 2.1(b) is hereby deleted and replaced in its entirety by the following:

 
“(b)           Covanta shall have the right to elect, in its sole discretion, to
extend the term of the Initial Period for the remaining term of this Agreement
(such extended term defined in Section 1.1 as the “Extended Period”), Covanta to
notify Licensor in writing at least ninety (90) days prior to the end of the
Initial Period if it wants to extend the Initial Period for the remaining term
of this Agreement.”


 
h.
Section 2.1(c) and Section 2.1(d) are hereby deleted from the Agreement in their
entirety.



 
i.
In the second line of Section 2.2(a), the words “using Household Waste and/or
Contracted Waste” are hereby deleted from the Agreement.



 
j.
The date of “October 1, 2008” in Section 2.2(b) shall be changed to “December
31, 2011.”



 
k.
The schedule of requirements during the Extended Period provided for at the end
of Section 2.3(a) is deleted and replaced in its entirety by the following:



“Year 1                    Total of 150 KDV 500s;
Year 2                      Total of 300 KDV 500s;
Year 3                      Total of 450 KDV 500s;
Year 4                      Total of 600 KDV 500s;
Year 5                      Total of 750 KDV 500s;
Year 6                      Total of 900 KDV 500s;
Year 7                      Total of 1,050 KDV 500s;
Year 8                      Total of 1,200 KDV 500s; and
Year 9                      Total of 1,350 KDV 500s.”


 
l.
Section 2.3(c) is hereby deleted and replaced in its entity by the following:



“(c)           If the Feedstock for any Project that is installed by Covanta
requires Covanta to secure more than 25 tons per day of Feedstock per KDV 500 to
produce 500 liters per hour of diesel oil output, then the number of KDV 500s
credited towards meeting the minimum order threshold for KDV 500s set forth in
Section 2.3(a) in connection with such installation shall be adjusted upwards to
account for the incremental Feedstock that has to be secured by Covanta.  For
example, if Covanta purchases five KDV 500s for a Project and Covanta has to
secure 150 tons of Feedstock per day instead of 125 tons of Feedstock per day to
produce 2,500 liters of diesel oil per hour from such Project, then Covanta will
be credited as having ordered six KDV 500s for such Project instead of five KDV
500s.”


 
5

--------------------------------------------------------------------------------

 
 
 
m.
Section 2.3(d) is hereby deleted and replaced in its entirety by the following:



“(d)           If Covanta fails to order or manufacture the minimum number of
KDV 500s (or equivalent Systems) in any given year to satisfy the cumulative
requirements for such year set forth in Section 2.3(a), then Covanta shall be
given one year (the “Recovery Year”) to regain the Full Rights granted pursuant
to clauses (i) and (ii) of Section 2.1 by achieving the cumulative threshold
requirement that is applicable as of the end of such Recovery Year.  During the
Recovery Year, the license rights granted to Covanta pursuant to clauses (i) and
(ii) of Section 2.1 shall be Qualified Rights with respect to
Licensor.  However, Licensor shall not be entitled to grant Full Rights to any
other Person with respect to those rights that were formerly the Full Rights of
Covanta hereunder.  During the Recovery Year, Licensor shall have the right to
sell Systems to Persons other than a Competitor of Covanta.  If Covanta
satisfies the cumulative requirement at the end of the Recovery Year (or
Licensor accepts that the cumulative requirement has been satisfied), Covanta
shall regain the Full Rights granted in clauses (i) and (ii) of Section 2.1.  If
Covanta fails to regain its Full Rights during the Recovery Year, its license
rights in Territory A shall be Qualified Rights thereafter.


 
n.
Section 2.3(e) is hereby deleted and replaced in its entirety by the following:



“(e)           Notwithstanding anything contained herein to the contrary,
Covanta shall not lose its Full Rights in Territory A if Covanta fails to meet
the cumulative order requirements in Section 2.3(a) if (i) Covanta is not able
to produce enough Systems to meet its purchase requirements and Licensor and any
other Approved Suppliers are not able to timely supply the additional Systems
needed for Covanta to meet such requirements or (ii) any problems experienced
with any Systems or the Technology make it commercially unreasonable for Covanta
to order or make the required number of Systems until such problems are
resolved, in which case the Parties shall agree to an equitable adjustment, in
good faith, to the cumulative requirements provisions of Section 2.3(a).”


 
o.
Section 2.4 is deleted from the Agreement and shall be indicated as having been
intentionally omitted.



 
p.
Section 2.5 is hereby deleted and replaced in its entirety by the following:



“Section 2.5 Sale of Systems to Certain Governmental Organizations.  Licensor is
aware that Covanta often deals with municipalities and governmental
organizations in Territory A (collectively referred to as “Governmental
Organizations”) which have the responsibility to dispose of waste and that such
Governmental Organizations sometimes insist on owning the systems and facilities
that process or dispose of such waste.  In such cases, Covanta will seek to
arrange for the procurement and installation of such systems and facilities and
operate them under a long-term contract.  If Covanta has an opportunity to sell
one or more Systems to a Governmental Organization that insists on owning such
Systems, Covanta shall be entitled to arrange for the sale of such Systems
pursuant to a Purchase Order as provided for in Section 2.6, but only if Covanta
or one of its Affiliates has entered into an agreement with the Governmental
Organization pursuant to which the Systems will be operated by Covanta for a
minimum period of ten (10) years.”
 
 
6

--------------------------------------------------------------------------------

 
 
 
q.
Section 2.6 is hereby deleted and replaced in its entirety by the following
Section 2.6 and 2.7:



“Section 2.6            Purchase Orders.  All Systems shall be sold pursuant to
Purchase Orders.  While the Parties expect that all of the Systems sold in
Territory A and all of the Systems sold in Territory B for Projects will be sold
pursuant to Covanta Purchase Orders, Covanta reserves the right to order any or
all of such Systems from Licensor or any Approved Supplier.  All Licensor
Purchase Orders and Approved Supplier Purchase Orders will include a set of
representations and warranties which is consistent with those provided by
Licensor to Covanta in Article 8.  For the avoidance of doubt, all of the
Systems ordered pursuant to Covanta Purchase Orders shall be counted for
purposes of satisfying the sales requirements set forth in Section 2.3(a).


Section 2.7               Use License.  Each Licensor Purchase Order shall
include a non-exclusive, irrevocable and perpetual royalty free right and
license (a “Use License”) for the Purchaser to (i) use, practice, operate,
maintain, repair and make Improvements to the System(s), (ii) purchase the
catalyst that is required for the operation of the System(s) from AK and/or any
Person that is authorized to manufacture and/or sell such catalyst by AK, (iii)
purchase Parts from Covanta, AK and/or any Approved Supplier that is authorized
to make, have made and sell Parts and (iv) reproduce, modify and distribute, in
whole or in part, solely for internal purposes copies of any and all materials
and information received from the Marketing Company, AlphaKat and/or any other
Person relating to Systems.  Covanta and any Affiliate of Covanta shall have the
authority to and shall be entitled to grant a Use License to each Purchaser
under a Covanta Purchase Order and none of Licensor, AK or any Affiliate of
Licensor or AK shall challenge the issuance, validity or enforceability of any
such Use License.  The Parties agree that if any Purchaser sells or transfers
any of the System(s) which it has purchased pursuant to a Purchase Order to any
other Person (a “Third Party Purchaser”), the Purchaser shall be entitled to
freely transfer its Use License to such Third Party Purchaser and each Third
Party Purchaser shall be entitled to transfer such Use License to any other
Third Party Purchaser.  Notwithstanding anything to the contrary contained
herein, all Purchasers and Third Party Purchasers shall be entitled to procure
Parts and catalysts that are commercially available from any Person.  Further,
if Covanta, AK and any Approved Supplier that is authorized to make Parts that
are not commercially available are unable to timely supply the Parts ordered by
a Purchaser or a Third Party Purchaser, such Purchaser or Third Party Purchaser
shall be authorized to make or have made such Parts that are not supplied.”


 
r.
Section 3.4 is hereby deleted and replaced in its entirety by the following:



“Licensor, Covanta, American and AK shall agree on a procedure to establish the
price, at the end of each November, for the following year, (i) of Systems
manufactured pursuant to a Licensor Purchase Order, (ii) of the catalyst that is
used with the Technology, (iii) of Parts and (iv) for AK or Licensor to provide
services on Systems or other engineering services in order to (a) ensure that
such prices are not increased inappropriately from year to year and (b) to
provide price certainty to Covanta for the upcoming year in connection with the
Projects it has under development.  Licensor shall provide Covanta, prior to the
end of each November, with the updated pricing for the following year.  Licensor
further agrees (and AK, by its execution of this Agreement in the space provided
below, agrees) that Covanta will not be charged more under a Licensor Purchase
Order during any year for a purchase of one or more Systems for delivery in a
country than the lowest price that is paid by any other licensee of Licensor or
customer of AK for delivery in such country in connection with a purchase of a
comparable number of Systems in such year.”
 
 
7

--------------------------------------------------------------------------------

 
 
 
s.
Section 3.5 is hereby deleted and replaced in its entirety by the following:



“Section 3.5            Intentionally Omitted.”


 
t.
The following new Section 3.7 shall be added to the Agreement:



“Section 3.7            Commissions.  Covanta shall be required to pay a sales
commission (a “Commission”) on (i) each System that is purchased under a
Licensor Purchase Order and (ii) each System that is purchased under a Covanta
Purchase Order, as follows:


(a)           The amount of the Commission shall be [*****] percent of the Base
Price of each System.


(b)           In the case of a Licensor Purchase Order, the Commission shall be
separately stated in the Purchase Order and paid by Covanta as provided for in
such Purchase Order.


(c)           In the case of a Covanta Purchase Order, for confidentiality
reasons, such Purchase Order shall not separately state the Base Price, the
amount of the Commission or the amount of the royalty payable to AK under the
Manufacturing Agreement.  The Base Price and Commission shall only be set forth
in the statement that is to be delivered to Licensor and American as provided
for in Section 3.7(e).  Covanta shall pay the Commission on all such Systems as
further provided in this Section 3.7.


(d)           The obligation to pay a Commission on each System that is sold
under a Covanta Purchase Order to any Person other than Covanta or one of its
Affiliates shall accrue on a pro rata basis as the payments are received under
such Purchase Order for such System.  Thus, if a System is paid for in six (6)
installments, the obligation to pay the Commission will accrue pro rata as each
of the installments are received under the Purchase Order.  The Commission for
all Systems that are made for Covanta or one of its Affiliates shall accrue when
each such System has been delivered to the site of the Project.


(e)           Commissions shall be payable to Licensor and American on a
quarterly basis, each payment to be made within forty-five (45) days following
the end of the quarter.  The Commission payment shall be accompanied by a
statement that will set forth (i) the total number of new Systems sold in the
quarter and the type of Systems, (ii) the name of the purchaser of each System
and where each such System is to be delivered, (iii) the Base Price of each
System, (iv) the payments received during such quarter for each new and existing
Covanta Purchase Order, (v) the remaining amount payable under each outstanding
Covanta Purchase Order, (vi) the amount of Commission due under each Covanta
Purchase Order and (vii) any other information which is relevant to the
calculation of the total amount of the Commission that is payable for such
quarter to Licensor and American.


 
8

--------------------------------------------------------------------------------

 
 
(f)           For each System sold under a Covanta Purchase Order for a Project,
Covanta shall pay half of the Commission to Licensor and half of the Commission
to American.


(g)           For each System sold under a Covanta Purchase Order that is not
for a Project, Covanta shall pay the full amount of the Commission to Licensor
unless such System is being delivered within the sales territory of American or
American is to be credited for the sale as is provided for in Section 3.3 of the
License Agreement entered into between Licensor and American dated as of
February 6, 2008 (as amended through the date hereof, the “American License”),
in which case half of such Commission shall be paid to Licensor and half shall
be paid to American.  Licensor has given Covanta a copy of the American License
and shall notify Covanta from time to time of any changes in the sales territory
of American.


(h)           The Commission payments to Licensor shall be made by a wire
transfer, in Euros, to the bank account and in accordance with the wire transfer
instructions provided by Licensor to Covanta from time to time.  Licensor shall
use the exchange rate applicable on the last business day of the calendar
quarter to calculate the amount payable to Licensor in Euros.  The Commission
payments to American shall be made by a wire transfer, in U.S. Dollars, to the
bank account in accordance with the wire transfer instructions provided by
American to Covanta from time to time.”


 
u.
The date set forth in Section 5.2 shall be changed to July 1, 2030.



 
v.
The last sentence of Section 10.3 is hereby deleted in its entirety.



 
w.
The following new Section 11.13 shall be added:



“Section 11.13        Survival.  Upon the termination or the expiration of this
Agreement, the following Articles and Sections will survive:  Sections 2.7, 4.1,
4.3 and 10.3 and Articles 7, 9 and 11.”


3.
Updated List of Patents.  The current list of Patents is attached hereto as
Exhibit A and shall replace Exhibit 2 attached to the Agreement.



4.
Miscellaneous Provisions to Apply.  The provisions of Article 11 of the
Agreement shall apply mutatis mutandis to this Second Amendment as fully as if
it was expressly set forth herein.



5.
Full Agreement of the Parties.  The Agreement, as amended by this Second
Amendment, embodies the entire understanding of Licensor and Covanta and
supersedes all prior negotiations, understandings and agreements between them
with respect to the subject matter thereof and hereof.

 
[Signature page follows]


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first above written.



 
ALPHAKAT - GLOBAL ENERGY GMBH
         
 
By:
/s/ Christian Koch
      Dr. Christian Koch      
Chief Executive Officer
            COVANTA ENERGY CORPORATION          
By:
Timothy J. Simpson       Timothy J. Simpson, Executive Vice       President and
General Counsel  

 
Acknowledgment and Agreement:
 
Dr. Christian Koch, in his capacity as the President of AK and in his individual
capacity, hereby, as signed below, acknowledges that he has reviewed this Second
Amendment to License Agreement in its entirety and agrees to all of the terms
hereof.


All capitalized terms herein have the meanings given in the License Agreement.
 
By: /s/ Christian Koch
       Dr. Christian Koch
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A – PATENTS
 
Docket
 Number
Title
Country
Date
Application /
Publication /
 Registration Number
ALP6004WO
Preparation of Diesel Oil…High-Speed Mixing Chambers
WO
04/04/07
PCT/DE2007/000623
ALP7001BR
Diesel Oil from Waste by Catalytic …
BR (Brazil)
03/31/04
PI0400912-6
ALP7001CA
Diesel Oil from Waste by Catalytic …
CA (Canada)
07/15/04
2,474,523
ALP7001CN
Diesel Oil from Waste by Catalytic …
CN (China)
03/23/04
200410030270.3
ALP7001IN
Diesel Oil from Waste by Catalytic …
IN (India)
08/02/04
747/CHE/2004
ALP7001JP
Diesel Oil from Waste by Catalytic …
JP (Japan)
10/08/04
2004-295764
ALP7001MX
Diesel Oil from Waste by Catalytic …
MX (Mexico)
03/15/04
274130
ALP7001RU
Diesel Oil from Waste by Catalytic …
RU (Russia)
03/30/04
2360946
ALP7001US
Diesel Oil from Waste by Catalytic …
US (US)
07/15/04
7,473,348
ALP7002BR
Preparation of Diesel Oil…High-Speed Mixing Chambers
BR (Brazil)
02/02/06
PI0601891-2
ALP7002CA
Preparation of Diesel Oil…High-Speed Mixing Chambers
CA (Canada)
09/01/06
2,558,401
ALP7002CN
Preparation of Diesel Oil…High-Speed Mixing Chambers
CN (China)
02/14/06
200610004445.2
ALP7002IN
Preparation of Diesel Oil…High-Speed Mixing Chambers
IN (India)
07/25/06
1290/CHE/2006
ALP7002JP
Preparation of Diesel Oil…High-Speed Mixing Chambers
JP (Japan)
04/27/06
2006-123066
ALP7002MX
Preparation of Diesel Oil…High-Speed Mixing Chambers
MX (Mexico)
04/07/06
PA/a/2006/003947
ALP7002RU
Preparation of Diesel Oil…High-Speed Mixing Chambers
RU (Russia)
04/19/06
2006113270
ALP7002US
Preparation of Diesel Oil…High-Speed Mixing Chambers
US (US)
08/23/06
11/508,760
ALP7004BR
Preparation of Diesel Oil…High-Speed Mixing Chambers
BR (Brazil)
01/24/07
PI0701999-8
ALP7004CN
Preparation of Diesel Oil…High-Speed Mixing Chambers
CN (China)
04/24/07
200710101237.9
ALP7004IN
Preparation of Diesel Oil…High-Speed Mixing Chambers
IN (India)
11/20/07
2691/CHE/2007
ALP7004JP
Preparation of Diesel Oil…High-Speed Mixing Chambers
JP (Japan)
11/19/07
2007-299152
ALP7004KR
Preparation of Diesel Oil…High-Speed Mixing Chambers
KR (Korea)
11/20/07
10-2007-0118672
ALP7004MX
Preparation of Diesel Oil…High-Speed Mixing Chambers
MX (Mexico)
05/25/07
MX/a/2007/006278
ALP7004RU
Preparation of Diesel Oil…High-Speed Mixing Chambers
RU (Russia)
11/19/07
200714659
ALP7004US
Preparation of Diesel Oil…High-Speed Mixing Chambers
US (US)
11/14/07
11/939,817
ALP8001EP
Diesel Oil from Waste by Catalytic …
EP
02/26/04
04090070.6
ALP8002EP
Preparation of Diesel Oil…High-Speed Mixing Chambers
EP
03/08/06
06075573.3
ALP8004EP
Preparation of Diesel Oil…High-Speed Mixing Chambers
EP
04/04/07
07722181
         
ALP1001DE
Diesel Oil from Waste by Catalytic …
DE (Germany)
12/02/03
10356245.1
ALP1002DE
Preparation of Diesel Oil…High-Speed Mixing Chambers
DE (Germany)
11/29/05
102005056735.5
ALP1003DE
Method and Device for Catalytic Oxidation…
DE (Germany)
10/04/06
102006046884.8
ALP1004DE
Preparation of Diesel Oil…High-Speed Mixing Chambers
DE (Germany)
11/17/06
102006054506.0
ALP1005DE
Catalytic Active Coating…
DE (Germany)
01/07/08
102008003375.8
ALP1006DE
Combustion Accelerator…
DE (Germany)
01/16/08
102008004499.7
ALP1007DE
Mud Reactor Pump…
DE (Germany)
02/18/08
102008009647.4
ALP1008DE
Oil Reactor Vacuum Pump…
DE (Germany)
12/05/08
102008060718.5
ALP6003WO
Method and Device for Catalytic Oxidation…
WO
04/18/07
PCT/DE2007/000713
ALP6005WO
Catalytic Active Coating…
WO
05/30/08
PCT/DE2008/000909
ALP6006N-WO
Combustion Accelerator…
WO
01/14/09
PCT/DE2009/000040
ALP6007N-WO
Mud Reactor Pump…
WO
01/14/09
PCT/DE2009/000039
ALP6008WO
Oil Reactor Vacuum Pump…
WO
02/20/09
PCT/DE2009/000246
ALP7003BR
Method and Device for Catalytic Oxidation…
BR (Brazil)
04/10/07
PI07.00119-9
ALP7003CA
Method and Device for Catalytic Oxidation…
CA (Canada)
10/02/07
2,605,097

 
 
11

--------------------------------------------------------------------------------

 
 
 

 
Docket
 Number
 
Title
 
Country
 
Date
Application /
Publication /
 Registration Number
ALP7003CN
Method and Device for Catalytic Oxidation…
CN (China)
12/29/06
200610172477.3
ALP7003ID
Nano-Cutting of Plastic-Containing Residues…
ID (Indonesia)
04/18/07
W00200900855
ALP7003IN
Nano-Cutting of Plastic-Containing Residues…
IN (India)
10/04/07
2241/CHE/2007
ALP7003JP
Method and Device for Catalytic Oxidation…
JP (Japan)
03/05/07
2007-053938
ALP7003KR
Method and Device for Catalytic Oxidation…
KR (Korea)
10/04/07
10-2007-0099723
ALP7003LA
Nano-Cutting of Plastic-Containing Residues…
LA (Laos)
   
ALP7003MX
Method and Device for Catalytic Oxidation…
MX (Mexico)
01/17/07
MX/a/2007/000657
ALP7003MY
Nano-Cutting of Plastic-Containing Residues…
MY (Malaysia)
 
PI 20091356
ALP7003RU
Method and Device for Catalytic Oxidation…
RU (Russia)
02/13/07
2362625
ALP7003US
Method and Device for Catalytic Oxidation…
US (US)
10/02/07
7,732,369
ALP7003VN
Nano-Cutting of Plastic-Containing Residues…
VN (Vietnam)
03/18/09
1-2009-00530
ALP7004CA
Preparation of Diesel Oil…High-Speed Mixing Chambers
CA (Canada)
11/15/07
2,610,624
ALP7005KH
Catalytic Active Coating…
KH (Cambodia)
01/08/09
KH/P/09/00053
ALP7005TH
Catalytic Active Coating…
TH (Thailand)
01/07/09
0901000033
ALP7006KH
[Verbrennungsbeschleuniger für Motoren und Bren…]
KH (Cambodia)
01/14/09
KH/P/09/00054
ALP7006TH
[Verbrennungsbeschleuniger für Motoren und Bren…]
TH (Thailand)
01/16/09
0901000183
ALP7007KH
[Schlammreaktorpumpe zur gleichzeitigen…]
KH (Cambodia)
02/10/09
KH/P/09/00056
ALP7007TH
[Schlammreaktorpumpe zur gleichzeitigen…]
TH (Thailand)
01/16/09
0901000184
ALP8003EP
Method and Device for Catalytic Oxidation…
EP
01/31/07
07090014.7
ALP8005EP
Catalytic Active Coating…
EP
06/12/08
08010655.2
ALP8006EP
Combustion Accelerator…
EP
06/12/08
08010658.6
ALP8007EP
Mud Reactor Pump…
EP
06/12/08
08010657.8
ALP8008EP
Oil Reactor Vacuum Pump…
EP
02/20/09
09002394.6
 
Nano-Cutting of Plastic-Containing Residues
DE
09/20/07
102007046820

 
12

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------